Citation Nr: 1143069	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  10-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial compensable evaluation for bilateral hearing loss.  

Review of the claims file reveals that the Veteran receives consistent treatment from VA.  Treatment records dated through June 2009 have been associated with the claims file, including a note dated in June 2009 indicating that the Veteran was scheduled for a follow up appointment in six months.  However, the Board notes that treatment records dated since June 2009 have not been associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain the VA clinical records pertaining to the Veteran that are dated since June 2009.

The Veteran was most recently examined regarding the severity of his hearing loss disability in August 2009.  At the hearing before the undersigned Veterans Law Judge in July 2011, the Veteran's representative requested that the Veteran be afforded another medical examination due to the age of the previous examination.  

Given the duration of time since the VA medical examination, the Board is concerned that it no longer provides an accurate picture of the Veteran's current degree of disability.  Therefore, the claim must be remanded for current VA medical examination regarding the Veteran's bilateral hearing loss to be performed.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board notes that review of the claims file reveals that the Veteran has received treatment at the North Idaho Community Based Outpatient Clinic (CBOC) and at the VA Medical Center (VAMC) in Spokane, Washington.  The Veteran reported at his hearing in July 2011 that he traveled 400 miles to attend the hearing in Boise, Idaho.  As such, the examination should be scheduled at the VAMC in Spokane, Washington.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to obtain all VA medical records pertaining to the Veteran, including those from the North Idaho CBOC and the VAMC in Spokane, Washington.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination at the VAMC in Spokane, Washington to determine the nature, extent and severity of his bilateral hearing loss disability.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


